Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application is in condition for allowance except for the following formal matters: 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a difference in clearance of the paper tube in a widthwise direction after removal of the film from the film roll is .5 mm or less,” recited in claim 1, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings were received on 4/25/22.  These drawings are acceptable.  However, applicant has failed to show all the claimed subject matter as explained above.

Response to Arguments
Applicant’s arguments/remarks, see pages 4-6, filed on 4/25/22, with respect to claims 1-8 have been fully considered and are persuasive.  The rejection of the previous office action mailed on 1/27/22 has been withdrawn.
As stated above, Applicant has submitted a figure 2 to show the produced heat-shrinkable polyester film around a paper tube to provide a polyester film roll (see page 5).  However, applicant has failed to show “a difference in clearance of the paper tube in a widthwise direction after removal of the film from the film roll is .5 mm or less,” recited in claim 1.”

Allowable Subject Matter
Claims 1-8 are allowed as explained above.
The following is a statement of reasons for the indication of allowable subject matter:  
	The claims 1-8 are patentable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth in claim 1, including every element(s) and requirement(s) within the claim, especially a particular heat-shrinkable polyester film, a tube, and a film with a certain size and characteristic as claimed by the applicant.
None of the references of the prior art teach or suggest the elements of the device as advanced above and such do not provide the necessary motivation, absent applicant's specification, for modifying the device in the manner required by the claims.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG K KIM whose telephone number is 571-272-6947.  The examiner can normally be reached Tuesday through Thursday from 10:30 A.M. to 9 P.M or Tuesday through Thursday from 10:30 A.M. to 7 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Mansen, can be reached on (571) 272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
SK
5/18/22
/SANG K KIM/Primary Examiner, Art Unit 3654